Motion of Government of Australia, et al. for leave to file a brief as amici curiae granted. Motion of Professors of International Law, Foreign Relations Law and Federal Jurisdiction for leave to file a brief as amici curiae granted. Motion of Washington Legal Foundation, et al. for leave to file a brief as amici curiae granted. Motion of Chamber of Commerce of the United States of America for leave to file a brief as amicus curiae granted. Motion of National Foreign Trade Council, et al. for leave to file a brief as amici curiae granted. On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Kiobel v. Royal Dutch Petroleum Co., 569 U.S. ----, 133 S.Ct. 1659, 185 L.Ed.2d 671 (2013).Justice KAGAN took no part in the consideration or decision of these motions and this petition.